Citation Nr: 1630780	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  10-08 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an initial compensable rating for right leg radiculopathy for the period prior to April 3, 2013.

2. Entitlement to an initial compensable rating for left leg radiculopathy for the period prior to April 3, 2013. 

3. Entitlement to a rating in excess of 10 percent for right leg radiculopathy.

4. Entitlement to a rating in excess of 10 percent for left leg radiculopathy. 

5. Entitlement to a rating in excess of 20 percent for a low back disability prior to April 3, 2013 and in excess of 40 percent thereafter.

6. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Karl Kazmierczak, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to September 1973.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Specifically, a February 2009 rating decision granted service connection for radiculopathy in the right and left legs and assigned a 0 percent (noncompensable) disability rating and denied entitlement to TDIU and the January 2010 rating decision continued a 20 percent disability rating for a low back disability.  A subsequent rating decision issued in May 2013 granted increased disability ratings of 40 percent for a low back disability, effective April 3, 2013, and 10 percent each for right and left leg radiculopathy, also effective April 3, 2013.  The Veteran appealed the ratings and the effective dates.

The Board notes that the issues on appeal were originally characterized as including claims of entitlement to earlier effective dates for the increased disability ratings of 40 percent for the back and 10 percent for each leg.  However, inasmuch as these issues are encompassed within the assignment of increased disability ratings already on appeal, there is no need to consider them separately.  The issues on appeal have been recharacterized as shown on the cover page of this decision; such recharacterization results in no prejudice to the Veteran. 

In September 2010, the Veteran appeared at a hearing at the RO before a Decision Review Officer (DRO).  A transcript of that hearing is in the claims file.  In May 2016, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is also in the claims file.

The issues of entitlement to increased disability ratings for low back disability and radiculopathy in the right and left legs, as well as entitlement to TDIU, are REMANDED to the AOJ.


FINDINGS OF FACT

1. From the date of claim, the Veteran's right leg radiculopathy has been characterized by symptoms consistent with at least mild incomplete paralysis of the sciatic nerve.

2. From the date of claim, the Veteran's left leg radiculopathy has been characterized by symptoms consistent with at least mild incomplete paralysis of the sciatic nerve.



CONCLUSIONS OF LAW

1. The criteria for an initial compensable disability rating of at least 10 percent for right leg radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2015).
 
2. The criteria for an initial compensable disability rating of at least 10 percent for left leg radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In April 2008, the RO sent the Veteran a letter, prior to adjudication of his claims, providing notice, which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded VA examinations in January 2009 and April 2013.  There is no argument or indication that the examinations or opinions are inadequate.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

Assigning Disability Ratings

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  In this instance, the rating decision of May 2013 assigned staged ratings for the Veteran's bilateral lower leg radiculopathy, with the initial period rated as noncompensable.  However, upon a more thorought review of the evidence, the Board concludes that the Veteran's disability picture with respect to his radiulopathy has been characterized by at least a mild incomplete paralysis from the date of claim.

Facts and Analysis

Radiculopathy

The Veteran's right and left leg radiculopathy is rated under Diagnostic Code 8520, which provides ratings for paralysis of the sciatic nerve.  Diagnostic Code 8520 provides that mild incomplete paralysis is rated 10 percent disabling; moderate incomplete paralysis is rated 20 percent disabling; moderately severe incomplete paralysis is rated 40 percent disabling; and severe incomplete paralysis, with marked muscular atrophy, is rated 60 percent disabling.  Complete paralysis of the sciatic nerve is present when the foot dangles and drops, when there is no active movement possible of muscles below the knee, or when flexion of the knee is weakened or (very rarely) lost, and is rated 80 percent disabling. 

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a.

The record shows that the Veteran filed a claim of service connection for radiculopathy in both legs which was received on February 28, 2008.  The claim was granted in a decision issued in February 2009, which assigned a disability rating of 0 percent (noncompensable) for each leg.  The Veteran appealed and a higher disability rating of 10 percent for each leg was granted in a rating decision issued in May 2013 based on findings of mild incomplete paralysis of the sciatic nerve in each leg.  

A review of the records shows that the Veteran was seen for complaints of leg numbness and burning after prolonged standing in June 2005.  After his back surgery, in February 2008, the Veteran reported that he still had burning in his legs, as well as paresthesias.  At the January 2009 VA examination, the Veteran had good sensation in his legs and no evidence of atrophy, but did show sluggish reflexes in both legs which resulted in the examiner diagnosing lumbar radiculopathy as a result of the Veteran's service-connected low back disability.  At the April 2013 VA examination, the Veteran stated that he had been experiencing sciatic-related symptoms in both lower legs for 5 to 10 years.  The examiner described the Veteran as having a moderate level of intermittent pain in his legs, but no paresthesias, and concluded that the Veteran's bilateral radiculopathy was mild in nature.

In light of the evidence just described, the Board finds that the Veteran's disability picture with respect to his right and left leg radiculopathy has been consistent with the rating criteria for mild incomplete paralysis since the date of the claim.  As such, an initial 10 percent disability rating should be assigned for the right leg and the left leg as of the date of claim.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

As will be discussed more fully in the Remand section below, there is incomplete evidence of record to determine if the Veteran is entitled to a disability rating in excess of 10 percent for radiculopathy in either leg for any point in the appeal period.  


ORDER

Entitlement to at least a 10 percent disability rating for right leg radiculopathy as of the date of claim is granted.

Entitlement to at least a 10 percent disability rating for left leg radiculopathy as of the date of claim is granted.


REMAND

The record in this case is lacking specific relevant information which renders the Board unable to adjudicate the claims for higher disability ratings for low back disability, right leg radiculopathy, and left leg radiculopathy, as well as entitlement to TDIU on both a schedular and extraschedular basis.  Because of the unusual nature of the problem, the remand instructions below include several methods of obtaining the outstanding information.

The record shows that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA) for his low back disability and associated conditions, including right and left leg radiculopathy.  He is considered by SSA to have become incapable of s maintaining substantially gainful employment as of May 2008.  The law requires that VA obtain copies of any relevant records held by a government agency, particularly SSA, for consideration in the adjudication of VA disability benefits claims.  In this instance, once VA was on notice of the Veteran's receipt of benefits from SSA, a formal request was made for any relevant medical evidence used in awarding such benefits.  In October 2012, SSA supplied VA with a copy of this information in CD-ROM form.  However, while the letter noting the attachment of the CD-ROM is contained in the electronic claims file (Veterans Benefit Management System or VBMS), the contents of that disc, that is, the evidence requested, is not in the VBMS file or in any other electronic database associated with the file.

Given that the CD-ROM was associated with the Veteran's claims file when it was in a physical or paper format, the CD-ROM from SSA should still be associated with the physical file at this time in the appropriate federal records repository.  As such, VA has a duty to search the physical records for the CD-ROM, print the contents, and associate them with the electronic claims file.  In order to most quickly obtain the necessary records and render a decision for the Veteran, other means of obtaining those same records should be simultaneously pursued.  Specifically, a second request should be sent to SSA for another copy of the records, and the Veteran should be asked to provide any copy of the relevant records which may be in his possession.

Once the records are obtained, the matters on appeal should be reconsidered.  In particular, the RO should reconsider the questions of entitlement to higher disability ratings for low back disability, right leg radiculopathy, and left leg radiculopathy for the entirety of the claims period, to include on an extraschedular basis.  The RO should also reconsider the question of entitlement to TDIU on both a schedular and extraschedular basis.  Only after all steps discusses herein have been taken should the case be returned to the Board.





Accordingly, the case is REMANDED for the following action:

1. Take all appropriate steps necessary to obtain from the VBMS scanning vendor or other federal repository the CD-ROM provided by SSA with the Veteran's relevant records on it.  Once the CD-ROM has been received, the complete contents should be printed and scanned into VBMS or otherwise uploaded to VBMS such that any adjudicator reviewing this matter, to include at the Board, may access and review every page.  As many attempts should be made to obtain this CD-ROM from the physical claims file as are necessary to obtain them or to demonstrate that further attempts would be futile.

2. Simultaneously, file a request with SSA for another copy of the Veteran's relevant claims file documents, explaining the basis for the request, if necessary.  As many attempts should be made as necessary to obtain these documents, to include requesting a specific negative response and information as to the ultimate disposition of the records if a negative response is provided.

3. Ask the Veteran to supply any outstanding medical records or signed releases necessary to obtain such records, particularly with regard to the Veteran's SSA claim and the disabilities on appeal.

4. Obtain and associate with the claims file any additional VA medical records for VA medical treatment rendered during the appeals period and any private medical records (via signed consent forms obtained from the Veteran) which may not be in evidence.

5. The RO/AMC should then readjudicate the issues on appeal, to specifically include extraschedular ratings and entitlement to initial disability ratings higher than 10 percent for right and left leg radiculopathy.  If any of the benefits sought on appeal re not granted in full, the RO/AMC must issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative an opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


